April 5, 1939. The opinion of the Court was delivered by
The cardinal question in this case is this: Does the complaint show a separable controversy between residents of different states, which entitles the defendant to have the case removed to the Federal Court for trial? *Page 158 
The matter was heard by Hon. L.D. Lide, Judge of the Twelfth Judicial Circuit, who granted the order for the removal of the cause to the United States District Court for the Eastern District of South Carolina. From his decree, this appeal comes to us.
The well-considered order of Judge Lide meets our approval. Let it be reported.
Judgment affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.